The State of TexasAppellee




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      March 12, 2014

                                    No. 04-11-00877-CR

                                     Antonio AVILES,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 226th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011CR7244
                          Honorable Sid L. Harle, Judge Presiding


                                      ORDER
       Appellant’s brief on remand is due March 13, 2014. On March 11, 2014, appellant file a
motion to extend time to file the brief. We GRANT appellant’s motion and ORDER appellant
to file the brief in this court on or before April 11, 2014.


                                                  _________________________________
                                                  Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of March, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court